Citation Nr: 1144424	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  07-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an evaluation higher than 60 percent for a heart valve disability, post-operative Ross procedure, to include the issue of whether reduction of the disability rating from 100 percent to 60 percent effective November 1, 2008, was proper.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected (or otherwise compensable) disabilities (TDIU).  


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and November 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

In February 2009, the Veteran presented hearing testimony regarding the issues on appeal before a Decision Review Officer (DRO) at a hearing held at the RO.  Also, in March 2010, the Veteran presented hearing testimony before the undersigned Veterans Law Judge by videoconference.  Both hearing transcripts are associated with the claims file.

The issues listed on the first page of this decision were previously remanded by the Board in June 2010 for further evidentiary development.  (The Board also denied entitlement to an effective date earlier than April 26, 2000, for the grant of compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the Veteran's heart valve disability, post-operative Ross procedure, at that time.)  The case now returns to the Board for further appellate review.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  In a March 2002 rating decision, compensation under the provisions of 38 U.S.C.A. § 1151 was established for the Veteran's heart valve disability, with a 100 percent disability rating effective April 26, 2000.

2.  In June 2008, the RO notified the Veteran of a proposal to reduce the disability rating for the Veteran's heart valve disability from 100 percent to 60 percent.

3.  The RO effectuated the reduction of the Veteran's disability rating for his heart valve disability to 60 percent effective November 1, 2008, in the August 2008 rating decision on appeal.  

4.  The reduction in rating was carried out in accordance with applicable procedures.

5.  At the time of the reduction, a 100 percent rating had been in effect since April 26, 2000, a period of approximately eight years.  

6.  The Veteran's heart valve disability was manifested by left ventricular dysfunction with an ejection fraction ranging from 40 to 50 percent from 2003 to 2008.  Because the Veteran repeatedly refused to submit to specialized testing, there are no other pertinent findings available to determine the severity of the Veteran's heart valve disability under the schedular criteria for Diagnostic Code (DC) 7000 during the relevant period.  

7.  At the time of the reduction, sustained improvement had been shown in the degree of disability associated with the Veteran's heart valve disability, and it was reasonably certain that the improvement would be maintained under the ordinary conditions of life.  


CONCLUSIONS OF LAW

1.  The August 2008 rating decision which reduced the disability rating for the Veteran's heart valve disability from 100 percent to 60 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5112 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.6, 4.104, DC 7000 (2011).

2.  The criteria for an evaluation higher than 60 percent for the Veteran's heart valve disability have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.104, DC 7000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his former representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In a September 2008 notice letter, the RO sufficiently advised the Veteran of the evidence and information needed to substantiate his claim for an increased rating.  The RO advised the Veteran of how VA determines the disability rating for a service-connected disability and explained that the rating can be changed if the condition changes.  The RO also described what evidence and information that the Veteran should provide and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claim.  

In further regard to the portion of the claim/appeal considering the propriety of the rating reduction from 100 percent to 60 percent, the Board notes that rating reduction matters have special due process requirements which govern how a reduction in rating must be implemented.  See 38 C.F.R. § 3.105(e).

Under applicable law, when the reduction in evaluation of a service-connected (or otherwise compensable) disability or unemployability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified, at his or her latest address of record, of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under paragraphs (d) through (h) of section 3.105, the beneficiary will be informed that he or she will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  If a pre-determination hearing was not requested or if the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  38 C.F.R. § 3.105(i) (1), (2).

Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within the 60-day period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The Court has held that when VA reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio, and will be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

In this case, the RO complied with all of special due process requirements pertaining to rating reductions.  The Veteran was notified, by way of a June 2008 rating decision, that his disability rating for his heart valve disability was proposed to be reduced from 100 to 60 percent, with detailed reasons for the proposed action.  In the notice letter attached to the June 2008 rating decision, the Veteran was notified that he had 60 days to present additional evidence to show payments should be continued at their present level.  He was also advised that he could request a pre-determination hearing within 30 days from the date of the notice letter.  

In response, the Veteran requested a pre-determination hearing.  See his July 15, 2008 letter.  In August 2008, the RO notified the Veteran that his hearing was scheduled for August 28, 2008, at the RO.  However, he responded in a statement dated August 26, 2008, that due to health problems he had been counseled against traveling to the RO for the hearing.  In August 2008, the RO effectuated the reduction in the rating for the Veteran's heart valve disability from 100 to 60 percent, effective November 1, 2008.  A hearing before a DRO was subsequently rescheduled and held in February 2009.  Given the foregoing, the Board finds VA has satisfied its duty to comply with the special due process requirements in this case.

As stated above, the Veteran was provided with notice of how VA determines disability ratings in the September 2008 notice letter.  Also, the laws and regulations pertaining to disability ratings, as well as the specific rating criteria used to evaluate his disability, were included in the November 2008 rating decision, the May 2009 SOC, and September 2011 SSOC (cumulatively).  The RO also explained the basis for its reduction in the August 2008 rating decision, the SOC, and the SSOC.  

Therefore, the Board finds that VCAA notice requirements were satisfied by virtue by the September 2008 notice letter in this case.  Also, special due process requirements pertinent to the Veteran's rating reduction were satisfied.  In addition, at the hearing held at the RO and in written statements submitted in connection with this appeal, the Veteran has demonstrated adequate understanding of the evidence needed to substantiate his claim for restoration of the higher rating.  For these reasons, it is not prejudicial to the Veteran for the Board to decide this appeal.  No notice error has been shown that would affect the essential fairness of this adjudication.

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claim.  The Veteran was afforded with VA medical examinations in June 2008, April 2009, and February 2010.  He has also submitted lay and medical evidence in support of his appeal.  In addition, pertinent VA treatment records have been considered.  It appears that all obtainable evidence identified by the Veteran has been obtained and associated with the claims file, and that neither he nor his former representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is, therefore, the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Pertinent Facts, Law, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

A.  Propriety of the reduction

In evaluating the Veteran's increased rating claim for his heart valve disability, the Board will first consider whether the reduction of the Veteran's disability rating from 100 percent to 60 percent effective November 1, 2008, was proper.  

By way of background, the Board notes that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the Veteran's heart valve disability was established in a March 2002 rating decision.  At that time, the RO assigned a 100 percent disability rating effective April 26, 2000.  The 100 percent evaluation was assigned based on the following: the January 2002 medical opinion wherein the reviewing physician concluded that the Veteran was totally disabled as a result of the errors in catheterization diagnosis and type of surgical management by VA; treatment records dated in 1999 and 2000 showing fatigue, shortness of breath, intermittent chest pain, progressive aortic insufficiency, and left ventricle enlargement; and the January 1997 VA examination report noting shortness of breath, chest pain, and fatigue.  The RO found the evidence at that time to be adequate for a finding of total disability without further current examination.   

In December 2005, the RO sent a letter to the Veteran advising him that VA was required to periodically re-evaluate certain disabilities and had requested a physical examination of his disability in order to determine its current severity and ensure that he was properly rated.  The Veteran underwent medical examination in January 2006.  In March 2006, the RO continued the 100 percent disability rating for the Veteran's heart valve disability on the bases that the VA examination showed continued chronic congestive heart failure evidenced by fatigue, exercise intolerance, and dependent peripheral edema.    

Relevant to the current claim/appeal, in April 2008, the RO again sent a letter to the Veteran advising him that VA was required to periodically re-evaluate certain disabilities.  The RO explained that it had requested a physical examination of the Veteran's disability to determine the severity of his condition and ensure that he was properly evaluated.  Consequently, the Veteran underwent a medical examination in June 2008.  At that time, the examiner wrote that the Veteran refused to undergo ETT, echo, or any testing at the Spokane VA Medical Center because he did not trust the facility.  

In June 2008, the RO proposed to reduce the Veteran's 100 percent disability rating to 60 percent for his heart valve disability.  The RO explained that the Veteran had refused to attend an exercise stress test in 2006 and refused the stress test at the latest medical examination.  The RO wrote that the evidence was compelling that the Veteran would not allow himself to be tested in a way to allow VA to evaluate his disability adequately for rating purposes.  The RO noted that, since the Veteran's estimated ejection fractions based on ECHOs had been in the 40 to 50 range since 2003, it could find no justification to continue the Veteran's current entitlement, and therefore proposed to reduce his rating to 60 percent.  

Upon consideration of additional evidence submitted by the Veteran, the RO issued an August 2008 rating decision, which reduced his disability rating from 100 percent to 60 percent.  In pertinent part, the RO explained that the echocardiogram dated July 30, 2008, showed that the Veteran's heart disability was manifested by mild biatrial enlargement as well as an estimated left ventricular ejection fraction of 45 percent.  The RO noted that the Veteran still had not provided any objective medical evidence showing that an evaluation higher than 60 percent was warranted.  

Also, in August 2008, the Veteran filed a claim of entitlement to a TDIU.  The RO additionally construed the claim as an increased rating claim.  In November 2008, the RO denied the Veteran's increased rating claim, on the bases that the evidence continued to show entitlement at the 60 percent level.   

The Veteran has filed a timely notice of disagreement and substantive appeal as to whether the reduction in his disability rating was proper, and as to entitlement to an increased rating.  He asserts that his disability rating should be restored to 100 percent.

Regarding rating deductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  In addition, where doubt remains, the rating agency will continue the rating in effect, and consider scheduling reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable as to disabilities which have not become stabilized and are likely to improve, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).

In the present case, the Veteran's 100 percent rating, reduced to 60 percent in the August 2008 rating decision on appeal, had been in effect for more than five years.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) apply.  The Court has further held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421.

The question of whether a disability has improved involves consideration of the applicable rating criteria.  The Veteran's heart valve disability is rated under 38 C.F.R. § 4.104, DC 7000.  

Valvular heart disease is evaluated under 38 C.F.R. § 4.104, DC 7000 of VA's Rating Schedule.  

Under DC 7000, a 10 percent disability rating is warranted if workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent disability rating is warranted if workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or 
X-ray.  A 60 percent disability rating is warranted if more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent disability rating is warranted during active infection with valvular heart damage and for three months following cessation of therapy for active infection; thereafter, with endocarditis (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or; cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

Note (1) Evaluate cor pulmonale, which is a form of secondary heart disease, as part of the pulmonary condition that causes it.  Note (2) One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

In this case, the rating reduction was based on treatment records dated from 2003 to 2008, and the results of VA examinations performed in January 2006 and June 2008.  As noted above, the treatment records show that the Veteran has had left ventricular dysfunction with an ejection fraction in the 40 to 50 percent range during the period from 2003 to 2008.  Also, at the January 2006 VA medical examination, only the electronic medical record was reviewed as there was no actual claims file available.  The examiner noted that the records presented to him in paper form were all apparently generated or included after June 22, 2004.  The examiner interviewed and physically examined the Veteran, and noted an impression of congestive heart failure manifested as fatigue, exercise intolerance, and dependent peripheral edema.  There was also an impression noting an estimated overall left ventricular ejection fraction of 40 to 45 percent based on March 2005 echocardiography results included in the examination report.  It is notable, however, that the examining physician wrote that he would consult a cardiologist regarding whether the Veteran should undergo stress testing to determine his METs at that time.  Although it appears that stress testing was recommended by the cardiologist, the Veteran did not undergo scheduled stress treadmill testing at the time of the examination because he stated that he believed it was too dangerous to have it done at the Spokane VAMC.  Although he agreed to go to the Portland VAMC to be evaluated, no such testing was accomplished for reasons that are not entirely clear.  The RO continued the Veteran's 100 percent disability evaluation in the March 2006 rating decision, but noted that it had scheduled a future examination for the Veteran to ascertain the residuals associated with his heart valve disability. 

In June 2008, the Veteran underwent a heart examination but refused any specialty testing, to include stress testing or echocardiogram.  However, the examiner made note of the results of an echocardiogram performed in March 2007, which showed an overall ejection fraction estimated at 45 percent at that time.  Therefore, because the Veteran had not undergone the specialized testing necessary to evaluate his disability under the other criteria, the RO was only able to use the criteria for estimated ejection fraction to assess the severity of his disability.  

In the June 2008 rating decision proposing the reduction to 60 percent, the RO noted that the estimated ejection fraction based on ECHOs had been in the 40 to 50 percent range, which was commensurate with a 60 percent disability rating under the schedular criteria.  

In August 2008, the Veteran submitted a copy of an ECHO test conducted in July 2008 along with his claim for a TDIU, and specifically acknowledged that the ejection fraction was estimated at 45 percent at that time.  However, he insisted that he had dizziness, water retention, shortness of breath, nausea, and severe chest pains associated with his heart valve disability but presented no medical evidence of chronic congestive heart failure.  

The RO subsequently effectuated the reduction of compensation benefits to 60 percent effective November 1, 2008, in the August 2008 rating decision.      

After considering the pertinent medical history, as detailed above, the Board finds that the reduction of the Veteran's disability rating from 100 percent to 60 percent, in the August 2008 rating decision, was proper.  Indeed, available evidence from the treatment records and the June 2008 VA examination report reflect significant improvement in his heart valve disability from the level of severity reflected in the initially assigned 100 percent rating.  The evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.

In this regard, the Board finds further support for this conclusion in its review of the medical evidence since the June 2008 heart examination.  

Indeed, a January 2009 echocardiogram report notes that the Veteran still had an overall left ventricular ejection fraction estimated at 45 percent more than six months after the examination.  This finding continues to suggest that a 60 percent disability rating for the Veteran's heart valve disability is appropriate.  

Also, although the Veteran presented for emergency care in March 2009 at a private medical facility complaining of cardiac problems, he also requested to be admitted for a complete cardiac evaluation in order to pursue his VA case at that time.  He reported that he had nothing new in the way of symptoms, but was sent there by his advocates of the VA system to obtain a thorough evaluation from a physician who had evaluated him five years before.  He was noted to have brought with him volumes of medical records.  He was discharged to home in stable condition with instructions on weakness, generalized without cause, and chest pain (non-specific).  There was no indication in the private treatment records that the Veteran had any of the findings necessary for the assignment of a 100 percent disability rating for his heart valve disability. 

Further, in April 2009, the Veteran underwent a heart examination; however, he again insisted he could not perform a treadmill test due to his neuropathy and tendency to tire easily.  After examining the Veteran, the examiner estimated his METs at 3 to 5 based on his ejection fraction ranging from 40 to 50 percent, as documented in the claims folder.  The examiner made no finding of chronic congestive heart failure.  The available findings in the examination report again indicate a 60 percent rating for the Veteran's heart valve disability.

Moreover, at the most recent heart examination in August 2010, that examiner found no evidence of congestive heart failure, noted that the Veteran demonstrated a workload of 9.80 METs on the exercise stress test completed at the Deaconess Medical Center, and wrote that left ventricular ejection fraction was 45 percent on testing.  These findings, which are more than two years after the June 2008 VA heart examination, continue to suggest that a 60 percent disability rating for the Veteran's heart valve disability is warranted.  

Although the Veteran has suggested that his ejection fraction and/or METs have been worse than what has been shown at the examinations, the Board finds the examination reports (and treatment records) more credible and affords them greater probative value in its evaluation of the Veteran's claim/appeal because they are based on objective testing by medical professionals.

For the foregoing reasons, the Board finds that the reduction in the Veteran's disability rating was adequately based upon review of the entire history of his disability.  See Brown v. Brown, supra.  As stated above, the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  The Board finds that the competent and probative evidence of record, as detailed above, satisfies the regulatory standards of 38 C.F.R. § 3.344(a) and (b), because adequate reexamination of the Veteran's disability sufficiently showed improvement warranting a reduction in the rating.  Moreover, the procedural due process rules mandated by 38 C.F.R. § 3.105(e) for rating reductions were also followed by the RO.

Further, in particular regard to the Veteran's increased rating claim, the Board finds that entitlement to an increased rating under DC 7000 is not warranted.  As explained above, neither the treatment records nor the examination reports suggest a level of impairment commensurate with the schedular criteria for a 100 percent disability rating at any time throughout the claim/appeal period.  Rather, the findings suggest that the Veteran's heart valve disability is appropriately rated at the currently assigned 60 percent.  

The Board notes that consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, supra.  However, the pertinent evidence does not show any functional impairment not contemplated by the disability rating already assigned under DC 7000.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased evaluation for the Veteran's heart valve disability on a schedular basis for the entire claim/appeal period.  As a result, no staged rating is warranted.  Hart, supra.    

The Board has also considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's heart valve disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

The Board is aware that, under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim for an increased rating, to include consideration of the propriety of the rating reduction, and that doctrine is not applicable.  See Gilbert, supra. 


ORDER

Entitlement to an evaluation higher than 60 percent for a heart valve disorder, post-operative Ross procedure, is denied.

The reduction of the disability rating for the Veteran's heart valve disability from 100 percent to 60 percent effective November 1, 2008, was proper.


REMAND

As noted above, this case was previously remanded in June 2010 for further evidentiary development.  Unfortunately, however, a review of the record reveals that another remand is required in this case, for reasons explained below.  Although the Board regrets the additional delay, it is necessary to ensure that the Veteran is afforded every possible consideration with respect to his claim seeking entitlement to a TDIU.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability (or other compensable disability), provided that he has one disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. 
§ 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of non-service connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.   

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

The Board initially notes that the Veteran, in this case, was awarded compensation benefits for his heart valve disability, post-operative Ross procedure, pursuant to the provisions of 38 U.S.C.A. § 1151.  Compensation under 38 U.S.C.A. § 1151 is awarded in the same manner as if the disability were service connected, but a claim for benefits under section 1151 is not based upon service connection.  

The Veteran's heart valve disability is rated as 60 percent disabling.  He also has service connection for residuals of a hemorrhoid disability, rated at 0 percent.  Those are his only compensable disabilities.  He currently fails to meet the schedular percentage standards of 38 C.F.R. § 4.16(a) for a TDIU because, although he has one disability rated at 40 percent or more, the combined rating of his two compensable disabilities is less than the requisite 70 percent.  However, he might nonetheless be entitled to TDIU based on 38 C.F.R. § 4.l6(b).  

If the schedular percentages are not met, the Veteran's claim may be referred to the Director, Compensation and Pension Service, for an extraschedular rating, when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

It is notable that the AMC denied the Veteran's claim solely because he did not meet the criteria under 38 C.F.R. § 4.16(a), and did not address whether extraschedular referral in accordance with 38 C.F.R. § 4.16(b) was warranted.  Nonetheless, for reasons explained below, the Board finds that the evidence satisfies the criteria for extraschedular referral of the Veteran's TDIU under section 38 C.F.R. § 4.16(b).  

In June 2010, the Board remanded this case for further evidentiary development.  As part of that development, the Veteran was to be scheduled for a medical examination to determine the current level of severity of his heart valve disability.  Also, the examiner, among other things, was asked to provide an opinion regarding the effect that the Veteran's heart valve disability has on his employability.   

Pursuant to the Board's remand, the Veteran underwent a heart examination in August 2010.  After a thorough examination of the Veteran, the examiner noted that the Veteran had trans-ischemic attacks related to his cardiac valve replacement and heart disease.  She noted that this problem prevents driving and employability because the Veteran was a liability to any employer with loss of consciousness one to five times a month.  She explained that the problem was unpredictable as to when it would occur and was dangerous for operating any machinery, automobiles, trucks, trains, or planes.  According to his VA Form 21-8940, the Veteran last worked in 1996 for a towing company for a period of six months.  The type of work listed was towing. 
  
In light of the foregoing, the Board finds that this case appears to present an exceptional disability picture such that the regular schedular standards may be inadequate.

Thus, in light of the foregoing, this case is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.l6(b).  

2.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran an SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Allow an appropriate period of time for response by the Veteran.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


